            Case 2:18-cv-00671-JLR-MLP Document 65 Filed 12/04/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    MICHAEL E. MOCKOVAK,

 9                                  Petitioner,            Case No. C18-671-JLR-MLP

10           v.
                                                           ORDER DIRECTING RESPONDENT
11    RONALD HAYNES,                                       TO FILE A REPLY TO PETITIONER’S
                                                           TRAVERSE
12                                  Respondent.

13

14          This is a federal habeas action brought under 28 U.S.C. § 2254. On June 19, 2020,

15   Petitioner filed an amended habeas petition challenging his custody under a King County

16   Superior Court judgment and sentence pursuant to 28 U.S.C. § 2254. (Dkt. # 28.) On July 20,

17   2020, Respondent submitted an answer and a memorandum of authorities. (Dkt. # 29.) After the

18   settling of several motions concerning discovery and the state court record (dkt. ## 31, 33, 36,

19   56), and two extension requests (dkt. ## 60, 62), Petitioner filed his traverse on November 30,

20   2020. (Dkt. # 64.)

21          In his traverse, Petitioner directs specific attention to several United States Supreme

22   Court cases that he alleges demonstrate an unreasonable application of clearly established law

23
     ORDER DIRECTING RESPONDENT TO
     FILE A REPLY TO PETITIONER’S
     TRAVERSE - 1
            Case 2:18-cv-00671-JLR-MLP Document 65 Filed 12/04/20 Page 2 of 2




 1   under 28 U.S.C. 2254(d)(1) by the state appellate courts in the adjudication of his state

 2   proceedings. (See dkt. # 64 at 2-4, 35-67.) Petitioner additionally raises multiple issues pursuant

 3   to 28 U.S.C. 2254(d)(2) alleging that the state appellate courts made an unreasonable

 4   determination of the facts in his case. (See id. at 5-6, 67-82.) The Court, having reviewed the

 5   briefing of the parties and the balance of the record, concludes that a reply brief from

 6   Respondent addressing the above-referenced arguments raised in Petitioner’s traverse would aid

 7   the Court in its resolution of Petitioner’s federal habeas claims.

 8          Accordingly, the Court hereby ORDERS as follows:

 9          (1)     Respondent shall file a reply brief which addresses the arguments set forth in

10   Petitioner’s traverse to Respondent’s answer not later than January 4, 2021.

11          (2)     Petitioner’s traverse (dkt. # 64) is STRICKEN from the Court’s motion calendar.

12   Respondent shall note the reply brief for the Court’s consideration on January 4, 2021. This will

13   conclude the briefing in this matter.

14          (3)     The Clerk is directed to send copies of this Order to all counsel of record and to

15   the Honorable James L. Robart.

16

17          DATED this 4th day of December, 2020.

18

19

20                                                         A
                                                           MICHELLE L. PETERSON
21                                                         United States Magistrate Judge

22

23
     ORDER DIRECTING RESPONDENT TO
     FILE A REPLY TO PETITIONER’S
     TRAVERSE - 2
